Dissenting Opinion by
Mr. Justice Musmanno:
When Juror No. 2 (Mrs. Wenk) was polled, she did not announce how she had voted. She began to read from the verdict slip: “All of whom having been sworn . . .” She was then directed by the Judge to read: “Just the lower part, please.” Whereupon, Mrs. Wenk said: “Just the lower part, pardon me. They find the defendant guilty of murder in the first degree ydth the recommendation of life imprisonment.”
*333It is as obvious as the roof on the courthouse that Mrs. Wenk was not responding to a poll. She was simply reading what was presented to her. She in no way specified how she voted. In fact she said: “They find.” It is, of course, possible that the verdict slip reflected her vote, but the record does not establish this with the conclusiveness the law demands. The polling of a jury, especially in so serious a proceeding as a murder trial, becomes a meaningless gesture if the individual juror, when polled, merely parrots what has been dictated and written by someone else.
Juror No. 3 (Mr. Hain), when polled, also spoke in the third person. He said: “On March 26, 1954, that they have found the defendant guilty of murder in the first degree with the recommendation of life imprisonment.” Here he clearly was relating what somebody else, “they”, had found, not what he found.
The Majority Opinion treats this occurrence as of slight legal consequence. I do not regard it as such, nor has this Court in the past looked upon the polling of a jury, especially in a murder case, as a mere empty formality. In the case of Commonwealth v. Martin, 379 Pa. 587, decided only six years ago, we ordered a new trial because the trial Judge did not allow the jury to be polled on the supposition that the verdict had already been recorded. Chief Justice Jones, speaking for a unanimous Court, vigorously condemned any indifferent handling of a request for a jury poll. He said: “That brings us to the trial judge’s denial of the defendant’s request that the jury be polled. The reason given by the court for its refusal of the request was that it had come too late. However, as we view the attending circumstances, the request was still timely when made and should, therefore, have been granted. The action of the court in such regard worked a denial of a right of the accused so fundamental as to re*334quire a retrial even though, as clearly appears from the record, the trial was othenoise markedly free from error and the jury’s verdict toas fully warranted by the evidence. Yet, it is better that the ease be tried again than that a precedent impairing a defendant’s right to a poll of the jury be engrafted on our criminal procedure.’’ (Emphasis supplied).
Is the decision of the Court today not establishing a precedent impairing a defendant’s right to a poll of the jury? That is, a proper individual poll, not a mere chorusing of what has already been announced?
Chief Justice Jones said further in the Martin case: “The right of a defendant to poll the jury which has returned a verdict of guilty against him has been widely recognized and accorded: [citing authorities]. The procedure had its genesis in ancient common law . . . and has long been both approved and uniform practice in this state, [citing numerous cases] . . . Suffice it to say that as early as Walters v. Junkins, supra, Mr. Justice Rogers recognized for this court that There are many cases in the books, of a jury changing their verdict, immediately after they have .pronounced it in open court, and before it was received and entered , . . The polling of the jury is the means for definitely determining, before it is too late, whether the jury’s verdict reflects the conscience of each of the jurors or whether it was brought about through the coercion or domination of one of them by some of the fellow jurors or resulted from sheer mental or physical exhaustion of a juror.” (Emphasis supplied).
Is the present Court modifying its position on the seriousness and solemnity of a jury’s poll? It would seem so from the language in the Majority Opinion. I wish to disassociate myself from any such modification. I stand on what I agreed to in the Martin case, and therefore I dissent from the present Majority Opinion.